Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) sets forth the mutual
agreement of Dell Inc., for itself and its subsidiaries (collectively, “Dell”)
and Peter Altabef (“Executive”) regarding the subject matters addressed below.
     1. Separation Date. Executive’s employment with Dell will end March 31,
2011 (“Separation Date”). Until the Separation Date, Executive will serve in a
transitional role and Executive’s primary responsibilities will be to complete
and/or assist in the transition of ongoing projects as requested by Steve
Schuckenbrock. During this period, Executive will act in a professional manner
and abide by the Non-Disparagement provision stated below. Nothing in this
Agreement confers upon Executive a right to be a continuing employee of Dell, or
imposes on Dell an obligation to continue Executive’s employment relationship,
if Executive violates any of the terms of this Agreement, any of the provisions
of Executive’s employment or other agreements with Dell, or Dell’s Code of
Conduct or any other Dell policy generally applicable to employees of
Executive’s level and position.
     2. Consideration from Dell. If Executive signs this Agreement and does not
revoke it, Dell will provide Executive with the following good and valuable
consideration. Executive agrees that, except as expressly set forth in this
Agreement and Dell’s benefit plans, Executive is not entitled to receive from
Dell the payment or distribution of any amounts of pay (including bonuses),
benefits, cash, stock, stock options or other type of property. Executive agrees
that Dell may withhold all taxes it determines it is legally required to
withhold from any payments set forth herein, and acknowledges that Executive is
responsible for paying any taxes on amounts Executive receives because Executive
signed this Agreement.

  a.   Continued Employment and Compensation. Until the Separation Date, Dell
will continue to employ Executive and pay Executive compensation in the same
amount and on the same terms as Dell is currently paying Executive, and
Executive will continue to enjoy all the benefits to which Executive is entitled
as of the date of this Agreement (provided Executive continues to make related
employee contributions if necessary under Dell’s policies for the enjoyment of
such benefits), subject to applicable tax and other withholdings. However,
Executive will not be eligible to participate in any of Dell’s incentive bonus
plans or long term incentive plans for Fiscal Year 2012 or thereafter, except
that Executive will be eligible to participate in Dell’s incentive bonus plan
for Fiscal Year 2011 if Executive is still employed by Dell on the payout date
for that bonus payment.     b.   Severance Pay. If this Agreement is fully
executed and not revoked by Executive, Dell will pay Executive the total amount
of One Million, Three Hundred and Fifty Thousand Dollars ($1,350,000) (less
applicable withholding for taxes) as severance pay on March 31, 2011. Dell and
Executive agree that this amount is designed to compensate Executive for the
equivalent value of 12 months base pay and target bonus.

Page 1 of 5

 



--------------------------------------------------------------------------------



 



  c.   Long-Term Incentive. As soon as administratively feasible after March 31,
2011, assuming this Agreement is fully executed and not revoked by Executive,
Dell will deliver to Executive, via Dell’s standard process, 455,470 shares of
Dell stock, pursuant to Executive’s Rollover Restricted Stock Agreement.
Executive agrees that Executive is not eligible to receive any other Long-Term
incentive payments or acceleration of stock or stock options and that the
acceleration outlined in this paragraph fully satisfies Dell’s obligations under
Executive’s Rollover Restricted Stock Agreement. Consistent with Dell standard
process, the appropriate number of shares will be sold to settle any taxes owed
and the remainder will be delivered to Executive.     d.   Additional Payment.
If this Agreement is fully executed and not revoked by Executive, Dell will pay
Executive the total amount of Ten thousand Dollars ($10,000) on March 31, 2011
to cover the cost of health insurance under COBRA for Executive and his family
for six months.

     3. Treatment of Employee Benefits including Stock and Stock Options.
Executive understands and agrees that balances or vested balances Executive has
in any Dell benefit plan will be available to Executive consistent with
applicable laws, regulations, and the administrative provisions of the various
plan documents. Executive further understands that Executive will not receive
any grants of stock, stock units, or options from Dell in the future and that
any current stock options, stock units, or restricted stock will expire or be
exercisable in accordance with the terms and provisions of the applicable equity
agreements and the Dell Incentive Plan(s). As of the date of this Agreement,
Dell is not aware of Executive engaging any “Conduct Detrimental to the Company”
as that term is defined in the Stock Unit Agreement and the Rollover Stock Unit
Agreement
     4. Complete Release. Executive hereby fully releases Dell and all of its
owners, partners, shareholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, subsidiaries, joint
ventures, and affiliates (and agents, directors, officers, employees,
representatives, and attorneys of such subsidiaries and affiliates)
(collectively, “Released Parties”), from any and all known or unknown claims or
demands Executive may have against any of them. Executive expressly waives and
opts out of all claims, whether asserted on an individual or class action basis,
against any Released Party including but not limited to all claims arising out
of any contract, express or implied, and whether executory or not, any covenant
of good faith and fair dealing, express or implied, any tort (whether
intentional or negligent, including claims arising out of the negligence or
gross negligence of any Released Party and claims of express or implied
defamation by any Released Party), and any federal, state, or other governmental
statute, regulation, or ordinance, including, without limitation, those relating
to qui tam, employment discrimination, termination of employment, payment of
wages or provision of benefits, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Fair Labor Standards Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act (“OWBPA”), the Worker Adjustment and Retraining
Notification (“WARN”) Act, the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and the Occupational Safety and Health Act. Executive
Page 2 of 5

 



--------------------------------------------------------------------------------



 



represents that Executive has not assigned to any other person any of such
claims and that Executive has the full right to grant this release.
Notwithstanding any other provision herein, Dell and Executive agree that
Executive is not waiving any claims that may arise in the future under the Age
Discrimination in Employment Act, any claim for benefits under Dell’s health and
welfare or retirement benefit plans, or any future claims based on Dell’s
obligations and agreements set forth in this Agreement, nor does this release
prevent Executive from participating in a Government investigation.
Further, nothing herein shall release, waive or otherwise affect Executive’s
rights or claims to indemnification under the Indemnification Agreement,
effective January 1, 2010, by and between Dell and Executive, the laws of the
State of Delaware, Dell’s Bylaws or Certificate of Incorporation, or under any
other applicable agreement, statute, common law or insurance policy.
Dell hereby releases Executive from any and all known or unknown claims or
demands Dell may have against Executive, with the exception of any claims or
demands for intentional misconduct or fraud.
     5. Claims under California Law. Executive understands and agrees that the
complete release in paragraph 4 above also includes claims made under the
California Fair Employment and Housing Act and California Labor Code
Section 970-972, etc. Executive expressly waives all the rights and benefits of
Section 1542 of the California Civil Code, which section reads as follows:

    A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

     6. Compensation Paid. Executive represents, warrants, and agrees that all
forms of compensation and other monies, including paychecks, paid to Executive
by Dell to date have been accurately calculated, have represented the proper
amounts due to Executive, and have been based on Dell’s merit-based compensation
system. The consideration set forth in this Agreement is in excess of what
Executive is entitled to receive. If Executive or someone on Executive’s behalf
claims any entitlement to further compensation from Dell, Executive agrees that
Dell is entitled to full offset of the amounts set forth in this Agreement.
     7. Non-Admission of Liability. By entering into this Agreement, neither
Dell nor Executive admit any liability or wrongdoing.
     8. Future Employment. Executive agrees that Executive has no right to
future employment at Dell and that should Executive seek employment with Dell in
the future, any decision regarding rehire is at Dell’s sole discretion.
     9. Company Documents, Information, or Property. Executive agrees that, on
or before the Separation Date, Executive will have returned to Dell any and all
documents relating to Dell or its business operations (and any and all copies
thereof, whether in paper form or
Page 3 of 5

 



--------------------------------------------------------------------------------



 



electronic form), computer equipment, badges, credit cards, and any other Dell
property in Executive’s possession or control. Executive represents and agrees
that Executive will not take, nor has Executive taken, any such documents or
property from the control or premises of Dell and that if, at any time after the
Separation Date, Executive should come into possession of any such documents or
property, Executive will return such documents or property to Dell immediately.
     10. Employment and Other Agreements. Executive agrees that, except as
otherwise provided in this Agreement, the provisions of Executive’s Dell
Employment Agreement, any performance-based stock unit agreements, stock option
agreements, restricted stock agreements, and confidentiality or non-competition
agreements that Executive previously entered into with Dell, and that are
intended to survive Executive’s termination, remain in full force and effect.
Moreover, as a material inducement to Dell to enter into this Agreement,
Executive reaffirms Executive’s intent to cornply with Executive’s
post-employment obligations to Dell under the foregoing agreements.
     11. Non-disparagement. Executive agrees that, except as may be required by
law or court order Executive will not, directly or indirectly, make any
statement, oral or written, or perform any act or omission which is or could be
detrimental in any material respect to the reputation or goodwill of Dell or any
other Released Party. Executive understands that Executive’s compliance with a
subpoena or other legally compulsive process or Executive’s participation or
testimony as a witness in any lawsuit will not be a violation of this provision.
     12. Cooperation. Executive agrees that, upon reasonable notice, Executive
will give Dell Executive’s full cooperation in connection with any claims,
lawsuits, or proceedings that relate in any manner to Executive’s conduct or
duties at Dell or that are based on facts about which Executive obtained
personal knowledge while employed at Dell. In return, Dell agrees to reimburse
Executive for direct and reasonable out of pocket expenses (including reasonable
attorney’s fees) incurred with respect to rendering such cooperation.
     13. Applicable Law and Venue. THIS AGREEMENT SHALL BE INTERPRETED IN ALL
RESPECTS BY THE INTERNAL LAWS OF THE STATE OF TEXAS, AND THE VENUE FOR THE
RESOLUTION OF ANY DISPUTES (LOCATION OF ANY LAWSUIT) SHALL BE SOLELY IN THE
STATE AND FEDERAL COURTS OF WILLIAMSON COUNTY, TEXAS.
     14. Severability. The fact that one or more paragraphs (or portion thereof)
of this Agreement may be deemed invalid or unenforceable by any court shall not
invalidate the remaining paragraphs or portions of such paragraphs of this
Agreement.
     15. Certain Acknowledgments. Executive acknowledges that Executive is
signing this Agreement voluntarily with full knowledge of its contents. If
Executive decides not to sign this Agreement, Dell will not retaliate against
Executive. Executive is not relying on any promise or representation not
specifically and explicitly made in this Agreement. This Agreement may not be
amended or modified except by a written agreement signed by Executive and an
authorized officer of Dell. Executive understands that any changes that the
parties agree to make to this Agreement after it has been presented to
Executive, whether such changes are

Page 4 of 5



--------------------------------------------------------------------------------



 



material or non-material, will not extend the amount of time Executive has to
consider the Agreement.
     16. Consideration and Revocation Periods. Executive understands that
Executive may take up to 21 days to consider this Agreement. Executive
understands that Executive may use as much or as little of this period as
Executive chooses before signing the Agreement. Executive is advised to consult
with an attorney before signing this Agreement. If Executive accepts this
Agreement, Executive must sign it and return it to Steve Price on or before the
expiration of the 21 day period and/or Dell’s withdrawal of the offer contained
in the Agreement. By signing this Agreement, Executive acknowledges that
Executive was afforded a period of at least 21 days from the date DelI’s
proposal was presented to Executive in which to consider it. Executive
understands that Executive has a period of seven days within which to revoke
this Agreement after signing it. To revoke this Agreement, Executive understands
that Executive must provide written notification of revocation to Steve Price
within seven days from the date Executive signed it.
If the foregoing accurately sets forth Executive’s agreement with Dell, please
signify by signing below and returning this Agreement in its entirety to Steve
Price on or before the close of business on the twenty-first day after this
Agreement was presented to Executive. If Dell has not received a signed copy of
this Agreement by that time, the offer reflected in this Agreement will
automatically terminate and expire without further notice from Dell.

             
Date:
  January 12, 2011   /s/ Peter Altabef
 
Peter Altabef    
 
           
Date:
  January 12, 2011   /s/ Steve Price    
 
           
 
      Steve Price    
 
      Senior Vice President, HR    
 
      Dell, Inc.    

Page 5 of 5